[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION TO VACATE ARBITRATION AWARD
Applicant has failed in its burden of proof in regard to bias in that it presented none. The arbitrator's award CT Page 8008 conforms to the submission.
The arbitration clause in the contract provides that "The board shall be represented at arbitration proceedings by a . . .panel of three. . .unless the parties have jointly agreed that only a single public member of the board shall represent the board." That agreement is to the singularity — not to the particular member.
The arbitrator's award is not unsupported by the record provided to the court. It is mutual, final and definite.
Motion to vacate is denied.
N. O'NEILL, J.